DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Bauman Type Non-Provisional Application
The instant application was identified, on filing, as a continuation-in-part of Application No. 17/093,729, which was an application for reissue of Patent No. 10,308,163. See the Application Data Sheet (ADS) and the first paragraph of the specification, which were filed on December 18, 2020 as part of the original filing of the instant application.

The mere fact that an application purports to be a continuation or divisional of a parent reissue application does not make it a reissue application itself because it is possible to file a 35 USC 111(a) continuing application of a reissue application. See In re Bauman, 683 F.2d 405, 409, 214 USPQ 585, 589 (CCPA 1982) (a patentee may file a regular continuation of a reissue application that obtains the benefit of the reissue application’s filing date). Accordingly, in order for a continuation or divisional of a parent reissue application to be treated as a reissue application itself, there must be an identification, on filing, that the application is a “continuation reissue application” or a “divisional reissue application”, as opposed to a Bauman type continuing application. Indicia that a continuation or divisional reissue application is being filed are:
A 37 CFR 1.175 reissue oath/declaration, which is not merely a copy of the parent’s reissue oath/declaration. 
A specification and/or claims in proper double column reissue format per 37 CFR 1.173. 
Amendments in proper format per 37 CFR 1.173. 
A 37 CFR 3.73 statement of assignee ownership and consent by assignee.
A correct transmittal letter (preferably Form PTO/AIA /50) identifying the application as a reissue filing under 35 U.S.C. § 251.
An identification of the application as being “a reissue continuation of Application No. [the parent reissue application]”, or “an application for reissue of Patent No. [the original patent sought to be reissued] and a continuation of Application No. [the parent reissue application]”, or equivalent language that identifies the application as both a continuation and a reissue application1. The same applies for a divisional reissue application, with the word “divisional” substituted for “continuation”.
See MPEP 1451.

The instant application was not filed with any of the above-listed indicia of a continuation reissue application. Rather, the ADS and the first paragraph of the specification filed as part of the original application papers both identify the instant application as a continuation-in-part of reissue Application No. 17/093,729, which was an application for reissue of Patent No. 10/308,163. Thus, the instant application was not identified, on filing, as both a continuation and a reissue application. Accordingly, the instant application:
Was processed as a 35 USC 111(a) continuing application of a reissue application. See the Filing Receipt mailed on January 1, 2021.
Will be examined as a Bauman type continuing application, i.e., a 35 USC 111(a) continuing application of a reissue application. Again see MPEP 1451.

As established by In re Bauman, a Bauman type continuing application:
Receives the benefit of the actual filing date of the parent reissue application.
Does not receive the benefit of the filing date of the patent sought to be reissued by the parent reissue application because the copendency requirement of 35 USC 120 is not met.
Accordingly, the effective filing date of the instant Bauman type continuing application is December 1, 2020, i.e., the actual filing date of parent reissue Application No. 17/093,729. 

In a Bauman type continuing application, the patent sought to be reissued by the parent (or grandparent) reissue application is available as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the Bauman type continuing application if the parent (or grandparent) reissue application was filed more than one year after the grant date of the patent. 

In this case, US Patent No. 10,308,163 (i.e., the patent sought to be reissued by the parent reissue application) qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application because parent reissue Application No. 17/093,729 was filed more than one year after the grant date of Patent No. 10,308,163. Further, related US Publication Nos. 2018/0251063 qualifies as prior art under pre-AIA  35 USC 102(b) or AIA  35 USC 102(a)(1) with respect to the instant Bauman type continuing application because each of these publications was published more than one year prior to the effective filing date of the instant application.

Option to Convert Bauman Type Application to Reissue Application
Should applicant desire that this application be treated as a continuation/divisional reissue application, as opposed to a Bauman type continuing application, applicant may file a petition under 37 CFR 1.182 to have this application treated as a continuation/divisional reissue application under 35 USC 251. Applicant should point out in the petition what, in the record, supports the filing as a reissue application under 35 USC 251. Further, applicant should ensure the application fulfills all of the requirements for a reissue application. See 35 USC 251 and 37 CFR 1.172, 1.173 and 1.175. With respect to the required fees, see 37 CFR 1.16(e), (n) and (r).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,16-18,21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,308,163 to Helline et al (hereinafter “Helline”) in view of US Pre-Grant Publication No. 2008/0296869 to Hugo Duarte Santos (hereinafter “Hugo Duarte Santos”).
	As discussed above, Helline was published more than one year prior to the filing of the parent reissue, making the reference available as prior art. Helline discloses a load binder (title) comprising a housing 46, a gear mechanism (38 and 50) retained within the housing, a connector mechanism 24 operatively engaged with the gear mechanism and extending outwardly from the housing and including a first end linkage 26 and a second end linkage 28 spaced a distance apart from each other. Each of the first end linkage and the second end linkage is adapted to engage with a tie-down region to retain a load as seen in figure 1. A driveshaft 41 is coupled to the gear mechanism. Helline does not disclose a second driveshaft coupled to the gear mechanism so the driveshafts are separately actuatable to drive the gear mechanism to change the distance between the first end linkage and the second end linkage. Hugo Duarte Santos shows a similar mechanism that uses a worm gear to rotate a shaft so the two ends of an assembly get closer together or further apart. Paragraph 28 states that gear box (housing) 10 contains gearings 11,12 and 13. Paragraphs 35-37 describe attaching the handle to position A which uses additional gearing to amplify the movement and moving the handle to position B to apply the torque directly to gear 13. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hugo Duarte Santos to modify the load binder of Helline by using two inputs with gearing to permit the amplification of movements from one input while still allowing more direct control from the other. Paragraph 16 of Hugo Duarte Santos teaches this allows greater functionality and maneuverability.
	In regard to claims 2 and 3, paragraphs 35-37 of Hugo Duarte Santos teach the different speed of lengthening the device based on which input is being used, with the first input, A, providing a higher speed. In regard to claims 4-6, drive shaft A is attached to spur gear 11 which moves gear 13 through gear 12 and drive shaft B is attached to spur gear 13, which is smaller than gear 11 (figure 5). In regard to claim 7, worm gear 16 is driven by the spur gear mechanism. In regard to claim 8, paragraph 37 states that the movement of gear 13 is transmitted directly through worm screw 16 to crown 17, which is a ring gear directly connected to thread bar 18 (which is synonymous with the connector mechanism of Helline). In regard to claim 9, paragraphs 35-37 of Hugo Duarte Santos describe rotating the first or second drive shaft clockwise to advance the treaded bar and paragraphs 39 and 40 describe rotating the drive shafts counter-clockwise to retract the threaded bar. In regard to claim 10, Helline shows tubular member 24 with integral teeth 24B so that it forms a barrel that rotates in unison with a gear. The end linkages of Helline are threadedly engaged with the opposite ends of tubular member 24, as claimed in claim 11. In regard to claim 12, Helline’s paragraph 36 describes the movement of the eyelets on the end of the tubular member which is caused by the rotation of the tubular member. In regard to claim 13, Helline’s lever lock 20 is seen as a handle that is integrally formed with the housing. In regard to claim 14, Helline’s center body 22 and Hugo Duarte Santos gear box 10 form housings protecting the gear mechanisms.
	In regard to claim 16, Helline discloses a method (of adjusting tension in a tie-down member used to secure a load (column 3, line 63), comprising providing a load binder having a connector mechanism 24 operatively engaged with a gear mechanism (38 and 50) provided in a housing 46 of the load binder. The connector mechanism extends outwardly from the housing and includes a first end linkage 26 and a second end linkage 28 and is actuated via the gear mechanism. Helline provides a first driveshaft 41 to actuate the connector mechanism. The first end linkage is engaged with a first region of the tie-down member and the second end linkage is engaged with another region of the tie-down member. Actuating the connector mechanism changes the distance between the end linkages which will change the tension in the tie-down member See column 9, line 56-column 11, line 38). Helline does not disclose a second driveshaft configured to actuate the connector mechanism at a speed that is different from the first speed. Hugo Duarte Santos shows a similar mechanism that uses a worm gear to rotate a shaft so the two ends of an assembly get closer together or further apart. Paragraph 28 states that gear box (housing) 10 contains gearings 11,12 and 13. Paragraphs 35-37 describe attaching the handle to position A which uses additional gearing to amplify the movement and moving the handle to position B to apply the torque directly to gear 13. It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Hugo Duarte Santos to modify the load binding method of Helline by providing two driveshafts with gearing to permit the amplification of movements from one input while still allowing more direct control from the other. Paragraph 16 of Hugo Duarte Santos teaches this allows greater functionality and maneuverability.
	In regard to claims 17 and 18, the rotation in the drive shaft in one direction to increase the distance and the other direction to decrease the distance is discussed in Helline in the paragraph starting on line 46 of column 10 and paragraphs 35-40 of Hugo Duarte Santos. In regard to claims 21 and 22, Helline shows hand-held drill 60 rotating the driveshaft 41.
  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helline in view of Hugo Duarte Santos as applied to claims 1-14 above, and further in view of international application WO 2005/073122 to Dein et al. (hereinafter “Dein”).
As discussed above, Helline in view of Hugo Duartes Santos renders claim 14 obvious. Claim 15 depends from claim 14 and adds a grease port in the exterior of the housing to permit grease to be introduced into the housing interior. Dein shows an apparatus for converting torque with the feature, similar to Hugo Duartes Santos, of different ratios between the input and output based on which of a plurality of inputs is used. The paragraph beginning on line 11 of page 28 of Dein states, ”The embodiment of Figure 52 (and indeed other embodiments) could be oil filled in order to reduce friction via oil refill plug 4200, although in order to avoid unnecessary weight and risk of leakage, a lubricating grease is preferred.” It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention from the teaching of Dein to modify the load binder of Helline and Hugo Duartes Santos by adding a grease port to enable the filling of the housing with grease to reduce friction in the gear assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Agarwalla et al. (US 2019/0186595) shows a load binder which is shown in use with a hand drill. Ternovetsky (CA 2753839) shows a gear box having different input drive shafts with each providing a different output speed for a given input speed. Mulkey et al. (US 2,446,660) shows a drive with multiple inputs that can vary the output speed based on which one is used. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/Reexamination Specialist, Art Unit 3993                                                                                                                                                                                                        

Conferees: /JAK/ /E.D.L/                            SPRS, Art Unit 3993            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In contrast, a Bauman type continuing application is identified as “a continuation of reissue Application No. [the parent reissue application], or “a continuation of reissue Application No. [the parent reissue application], which is an application for reissue of Patent No. [the original patent sought to be reissued by the parent reissue application]”. The same applies for a Bauman type divisional application, with the word “divisional” substituted for “continuation”.